PERI CURIAM.
These cases, in the main similar to U. S. v. Arteago (just decided) 68 Fed. 883, are distinguished from them in that the warrant of deportation issued toy the honorable secretary of the treasury does not contain the names of the petitioners in the court below (appellees here), nor any name or names idem sonans, and there is no evidence, even if such were admissible, tending to identify the appellees with any name or names recited in the warrants. As the return to the writ of habeas corpus shows no authority to detain the petitioners, the judgments of the circuit court are correct, and the same are affirmed.